796 F.2d 339
Selwyn A. ROBINSON, et al., Plaintiffs-Appellees,v.George R. ARIYOSHI, Governor, et al. Defendants-Appellants,v.McBRYDE SUGAR COMPANY, Limited, Defendant-Appellee.
No. 78-2264.
United States Court of Appeals,Ninth Circuit.
Aug. 8, 1986.

1
Alexander C. Marrack, Hoddick, Reinwald, O'Connor & Marrack, for plaintiffs-appellees.


2
J. Russell Cades, Robert B. Bunn, Cades Schutte Fleming & Wright, Honolulu, Hawaii, Telford Taylor, Taylor, Ferencz & Simon, Herbert Wechsler, New York City, William F. Quinn, Honolulu, Hawaii, Clinton Shiraishi, Shiraishi & Yamada, Lihue, Hawaii, for McBryde Sugar Co. Ltd., et al.


3
Williamson B.C. Chang, Sp. Deputy Atty. Gen., Honolulu, Hawaii, amicus curiae.


4
Ronald Albu, Honolulu, Hawaii, for Waihe'e Farmers Residents Ass'n.


5
Clinton R. Ashford, Mitsuo Uyehara, Honolulu, Hawaii, for Hawaiian Sugar Planters' Ass'n.


6
Andrew S.O. Lee, Deputy Atty. Gen., Honolulu, Hawaii, for defendants-appellants.


7
James H. Dannenberg, First Deputy Atty. Gen., Corinne K.A. Watanabe, Atty. Gen., Honolulu, Hawaii, for petitioners Ariyoshi, et al., on certiorari.


8
Steven S. Michaels, Deputy Atty. Gen., Honolulu, Hawaii, for defendants-appellants, on certiorari and on remand.


9
Before GOODWIN and TANG, Circuit Judges, and GRANT*, District Judge.

ORDER

10
Pursuant to the order of the Supreme Court of the United States in George R. Ariyoshi, Governor of Hawaii, et al. v. Selwyn A. Robinson, et al., --- U.S. ----, 106 S. Ct. 3269, 91 L. Ed. 2d 560 (1986) the judgment of the district court is vacated and the cause is remanded for further consideration in light of Williamson County Regional Planning Commission v. Hamilton Bank of Johnson City, 473 U.S. ----, 105 S. Ct. 3108, 87 L. Ed. 2d 126 (1986).



*
 The Honorable Robert A. Grant, Senior United States District Judge for the Northern District of Indiana, sitting by designation